 


109 HR 1447 IH: Seniors Mental Health Access Improvement Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1447 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Strickland (for himself, Ms. Ros-Lehtinen, Mr. Wilson of South Carolina, Mr. Westmoreland, Mr. Towns, and Mr. Waxman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for the coverage of marriage and family therapist services under part B of the Medicare Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Seniors Mental Health Access Improvement Act of 2005. 
2.Coverage of marriage and family therapist services under part b 
(a)Coverage of servicesSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)in subparagraph (Y), by striking and at the end; 
(2)in subparagraph (Z), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(AA)marriage and family therapist services (as defined in subsection (bbb)(1));. 
(b)DefinitionSection 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end thereof the following new subsection: 
 
(bbb)Marriage and family therapist services 
(1)The term marriage and family therapist services means services performed by a marriage and family therapist (as defined in paragraph (2)) for the diagnosis and treatment of mental illnesses, which the marriage and family therapist is legally authorized to perform under State law (or the State regulatory mechanism provided by State law) of the State in which such services are performed, as would otherwise be covered if furnished by a physician or as an incident to a physician’s professional service, but only if no facility or other provider charges or is paid any amounts with respect to the furnishing of such services. 
(2)The term marriage and family therapist means an individual who— 
(A)possesses a master’s or doctoral degree which qualifies for licensure or certification as a marriage and family therapist pursuant to State law; 
(B)after obtaining such degree has performed at least two years of clinical supervised experience in marriage and family therapy; and 
(C)in the case of an individual performing services in a State that provides for licensure or certification of marriage or family therapists, is licensed or certified as a marriage and family therapist in such State.. 
(c)Provision for payment under part bSection 1832(a)(2)(B) of such Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the following new clause: 
 
(v)marriage and family therapist services;. 
(d)Amount of paymentSection 1833(a)(1) of such Act (42 U.S.C. 13951(a)(1)) is amended— 
(1)by striking and (V) and inserting (V); and 
(2)by inserting before the semicolon at the end the following: , and (W) with respect to marriage and family therapist services under section 1861(s)(2)(AA), the amounts paid shall be 80 percent of the lesser of the actual charge for the services or 75 percent of the amount determined for payment of a psychologist under clause (L). 
(e)Exclusion of marriage and family therapist services from skilled nursing facility prospective payment systemSection 1888(e)(2)(A)(ii) of such Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting marriage and family therapist services, after qualified psychologist services,. 
(f)Inclusion of marriage and family therapists as practitioners for assignment of claimsSection 1842(b)(18)(C) of such Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clause: 
 
(vii)A marriage and family therapist (as defined in section 1861(bbb)(2)).. 
3.Coverage of marriage and family therapist services provided in certain settings 
(a)Rural health clinicsSection 1861(aa)(1)(B) of the Social Security Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by inserting , by a marriage and family therapist (as defined in subsection (bbb)(2)), after by a clinical psychologist (as defined by the Secretary). 
(b)Hospice programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C. 1395x(dd)(2)(B)(i)(III)) is amended by inserting or marriage and family therapist (as defined in subsection (bbb)(2)) after social worker. 
4.Authorization of marriage and family therapists to develop discharge plans for post-hospital servicesSection 1861(ee)(2)(G) of the Social Security Act (42 U.S.C. 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist (as defined in subsection (bbb)(2)), after social worker,. 
5.Effective dateThe amendments made by this Act apply with respect to services furnished on or after January 1, 2006. 
 
